DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 60, 70-73, 76-78, 81-83, 86, 87, 92, 94, 95, 100, 103-106, 110-114, 118, 121 and 124-126 are pending and presented for examination.

Claim Objections
Claim 100 is objected to because of the following informalities:  A comma is missing after Claim 83.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60, 70-73 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over “Laser-induced porous graphene films from commercial polymers” to Lin et al. (hereinafter, “Lin at __”; cited and provided by applicants) in view of “Precise Control of the Number of Layers of Graphene by Picosecond Laser Thinning” to Lin et al. (hereinafter, “Lin-2 at __”).
Regarding claims 60 and 70-72, Lin discloses a method comprising:
a) Selecting a laser-induced graphene material/scroll (as the owl has a scroll-esq structure, Lin at “Figure 1a”).
However, Lin does not expressly state that the graphene is subjected to a laser source having a wavelength to remove a first portion of the graphene material.
Lin-2 in a method of graphene fabrication discloses application of a laser to remove layers of graphene (Lin-2 at “Abstract”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Lin in view of the laser cutting of Lin-2. The teaching or suggested motivation in doing so being control of graphene material resistance (Lin-2 at 4) and further pattering thereof (Id.).
Regarding claim 73, the object is 3D (Lin at 2 L col).
As to claims 76 and 77, the LIG/LIGS is formed by exposing a graphene precursor material comprising polyimide (Lin at “Figure 4c”) to a second laser source that is different from the first (~10.6 microns, Lin at 3 R col versus 1.064 microns, Lin-2 at 5).
With respect to claim 78, inclusion into an electrode device after exposure to the first laser source is performed (Lin-2 at 6).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81 and 124 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Flexible and Stackable Laser-Induced Graphene Supercapacitors” to Peng et al. (hereinafter, “Peng at __”).
Regarding claim 81, Peng discloses a method to produce an object comprising a laminated object manufacturing process of a LIG (LIG is laminated by numerous substrates, Peng at “Figure 4a” thusly forming a 3D LIG structure).

Claims 81 and 124-126 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Large scale patternable 3-dimensional carbon nanotube–graphene structure for flexible Li-ion battery” to Kang et al. (hereinafter, “Kang at __”).
Regarding claims 81 and 124-126, Kang discloses a 3D structure comprising graphene/CNT (MWCNT broadly meeting “scroll”, while laser-induced aspects are not stated, it is not seen how these structures differ in as much as made via CVD vs. a laser, Kang at 494 R col) which is laminated (Id.) thusly a 3D structure is formed.

Allowable Subject Matter
Claims 82, 83, 86, 87, 92, 94, 95, 100, 103-106, 110-114, 118 and 121 are allowed.
As to claim 82 (and those dependent thereon), none of the cited prior art either alone or in combination discloses a method comprising a first substrate having a first laser-induced material graphene or graphene scroll disposed thereon which then has a second substrate provided thereon having a precursor for LIG and/or LIGS deposed thereon wherein the first two substrates are contacted together and a laser is exposed to the second substrate causing LIG/LIGS to be formed on the second substrate such that the first and second LIG and/or LIGs are merged together on the two separate substrates. Peng is the closest piece of prior art and it discloses stacking of substrate/LIG configurations without applying the laser after stacking but is on each substrate/LIG configuration which is then stacked.
As to claim 118 (and those dependent thereon), this is allowable for the same reasons as claim 82 as it states the same allowable subject matter, the additional aspects of how the first LIG and/or LIGS is produced while present in the prior art, the remainder of the claim is not present in the prior art as discussed for claim 82.

Conclusion
Claims 60, 70-73, 76-78, 81 and 124-126 are rejected. Claims 82, 83, 86, 87, 92, 94, 95, 100, 103-106, 110-114, 118 and 121 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759